Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northgate Minerals Releases Final Feasibility Study for the Young-Davidson Project 12.4% Pre-Tax Internal Rate of Return at $825/oz Gold Price VANCOUVER, Jan. 25 /CNW/ - (All figures in US dollars except where noted) Northgate Minerals Corporation (TSX: NGX, NYSE Amex: NXG) is pleased to announce positive results from the Feasibility Study on its 100% owned Young-Davidson project in Matachewan, Ontario. The Feasibility Study was completed by AMEC Americas Limited ("AMEC"), an independent and internationally-recognized engineering firm and confirms a 15-year mine-life with average annual production of 180,000 ounces of gold at a net cash cost of $351 per ounce. << Highlights of the Feasibility Study The Feasibility Study incorporates the proven and probable gold reserve of 2.8 million ounces that was announced in July 2009(1). Highlights of the Feasibility Study presented below are based on a gold price of $825 per ounce and an exchange rate of US$/Cdn$0.90: - Average annual production of 180,000 ounces of gold at a net cash cost of $351 per ounce. - After the first two years of open pit production, average annual production for the remaining mine life will increase to 190,000 ounces of gold at a net cash cost of $341 per ounce. - 15-year mine-life at a mill throughput of 6,000 tonnes per day ("tpd"). - Initial capital cost of $339 million. - Sustaining capital costs of $236 million during the life of the mine. - Pre-tax operating cash flow of $646 million, net present value ("NPV") 5% of $264 million, with an Internal Rate of Return ("IRR") of 12.4%. - Targeting production in 2012. Technical Report filed on SEDAR (www.sedar.com) on August 27, 2009. >> Ken Stowe, President and CEO, stated: "Today, we have taken another step towards realizing our vision of building a financially robust and long-life gold mine in one of the best mining jurisdictions in the world. Following on the Pre-feasibility Study that was released in July 2009, the Feasibility Study that was recently completed confirms solid project economics, with annual gold production of 180,000 ounces and operating costs well below the current industry average. At today's prices, this translates into a healthy rate of return of over 20%. With the Feasibility Study work behind us, we look forward to the year ahead, where we will focus our efforts on the detailed engineering, underground development, permitting and construction activities.
